Nase 8:20-cv-00043-JVS-ADS Document 69-1 Filed 04/09/20 Page 1of5 Page ID #:458

 

William I. Rothbard
Law Offices of William I. Rothbard
2333 Canyonback Rd.

Los Angeles, CA 90049
Telephone: 310) 453-8713
Era: Bill@Rothbardlaw.com

Attorney for Relief Defendants XO Media, LLC and Kenneth Lawson

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

Bureau of Consumer Financial Protection,
Case No. 8:20-cv-00043- JVS-ADS
Plaintiff,
DECLARATION OF KENNETH
vs. LAWSON IN SUPPORT OF

RELIEF DEFENDANTS XO

Chou Team Realty, LLC f/k/a Chou Team MEDIA, LLC’S AND KENNETH
Realty, Inc., d/b/a Monster Loans, d/b/a LAWSON’S MOTION TO

MonsterLoans et al., DISMISS COMPLAINT
Defendants, Assigned to Hon. James V. Selna
Thomas “Tom” Chou; and Sean Cowell, Hearing Date: June 15, 2020
Time: 1:30 p.m.

Defendants and
Relief Defendants,

Kenneth Lawson; Cre8labs, Inc.; XO
Media, LLC; and TDK Enterprises, LLC

Relief Defendants

 

 

 

 
Case 8:20-cv-00043-JVS-ADS Document 69-1 Filed 04/09/20 Page 2o0f5 Page ID #:459

No

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

DECLARATION OF KENNETH LAWSON

I, Kenneth Lawson, declare as follows:

1. I make this declaration in support of the Motion to Dismiss the Complaint
in this action as to relief defendants Kenneth Lawson and XO Media, LLC. I have
personal knowledge of the facts stated herein and, if called as a witness, could and

would testify competently thereto.

wes I have no personal investments in any defendants in this action described in
the Complaint as the Student Loan Debt Relief Companies (“SLDRC”), and have
not directly received any funds from these defendants. XO Media, LLC (“XO”),
of which I am the majority member, is a non-controlling limited partner in
defendants Certified Doc Prep Services, LP, Assure Direct Services, LP, Direct
Document Solutions, LP, Secure Preparation Services, LP, and Document
Preparation Services, LP. XO also is a passive investor in Docu Prep Center, Inc.
These are the only SLDRC defendants in which XO has, or has ever had, an

ownership or investment interest.

a The limited partnership agreements of the SLDRC defendants in which

XOM is an investor and non-controlling limited partner are identical to one
another in content and lengthy. Attached as Exhibit | is a true and correct copy of
the entirety of the Assure Direct Services, LP agreement, which is representative
of the others. Attached as Exhibit 2 is a true and correct copy of the cover page,
table of contents, initial page, and signature page of XO for each of the other
limited partnership agreements (except Document Preparation Services, LP, for

which a K-1 evidencing the partnership interest is provided) which, as stated, are

 
Case 8:20-cv-00043-JVS-ADS Document 69-1 Filed 04/09/20 Page 30f5 Page ID #:460

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

identical in content to each other, including to the Assured Direct Services, LP

agreement which is provided in full.

aa Attached as Exhibit 3 is a true and correct copy of the “management
control” section of the limited partnership agreements of the SLDRC defendants,
showing that a limited partner such as XO has no control over the operation of
these entities. The limited partnership agreements state that "the business, assets and
affairs of the Partnership shall be managed exclusively by the General Partner." Ex.
3, Section 7.1. The section of the agreements dealing with limited partners
contains a subsection, titled "No Participation in Management," which reiterates
that the "management of the Partnership is vested in the General
Partner....Limited Partners have no right or power to take part in the
management or control of the Partnership or its business, or to act for or bind
the Partnership in any way." Ex. 3, Section 8.3.

5. As only a non-controlling limited partner and passive investor in any of
the SLDRC defendants, XO, and I as an owner of XO, had no authority to control

those entities, and no participation in any of the violations of law alleged against

them in the Complaint.

6. As an investor in SLDRC defendants, XO made Capital Contributions
in the amount of $150,000. In exchange for this consideration, XO received
distributions from these defendants of $585,044.60, resulting in a profit of
$435,044.60. These distributions in turn were distributed to the members of
XO, including Lawson, who received $277,959.

7. XO is now dormant, with no appreciable assets.

8. During plaintiff Consumer Financial Protection Bureau’s pre-
complaint investigation, I was given an opportunity under its Notice of
Response and Advice (“NORA”) procedures to explain why I and XO, as bona

fide investors in the SLDRCs, could not be proper relief defendants as a matter

 
Case 8:20-cv-00043-JVS-ADS Document 69-1 Filed 04/09/20 Page 4of5 Page ID #:461

|

2

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

of law. Attached as Exhibit 4 is a true and correct copy of our NORA
statement.
1 declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct to the best of my personal knowledge.

EXECUTED this 8'" day of April, 2020, at Los Angeles,
CA.

KENNETH LAWSON

 
Case 8:20-cv-00043-JVS-ADS Document 69-1 Filed 04/09/20 Page 5of5 Page ID #:462

 

 

CERTIFICATE OF SERVICE

I hereby certify that on the 9th day of April 2020, I caused a copy of the foregoing to be e-

filed and served via the Court’s electronic filing system to all parties and counsel receiving ECF

service.

/s/ William I. Rothbard
William I. Rothbard, Esq.

 
